Title: From George Washington to Thomas Mifflin, 14 January 1784
From: Washington, George
To: Mifflin, Thomas



Sir,
Mount Vernon 14th jany 1784

I have had the pleasure to receive your Letter of the 28th ulto by Mr Godin, & beg your Excelly to be persuaded, that I shall always be happy in opportunities of shewing every suitable attention to foreigners, & Gentn of such distinction, as those you do me the honor to introduce to my acquaintance.
I am truly sensible Sir, that the Extract from the instructions of the Executive of Pennsylvania to their Delegates contains another most flattering proof of the favourable opinion they are pleased to entertain of my past services—Every repeated mark of the approbation of my fellow citizens (especially of those invested with so dignified an appointment) demands my particular acknowledgments. Under this impression I cannot but feel the greatest obligations to the supreme executive Council of the Commonwealth of Pennsylvania: But as my sentiments on the

subject of their instructions, have been long & well known to the public, I need not repeat them to your Excellency on the present occasion.I have therefore only to add that Mrs Washington joins me in presenting our best compliments to Mrs Mifflin, & that I have the honor to be, &a &ca.

G: Washington

